Case 1:20-mc-00199-JGK-OTW Document 17-22 Filed 05/15/20 Page 1 of 3




                 Exhibit V
                      Case 1:20-mc-00199-JGK-OTW Document 17-22 Filed 05/15/20 Page 2 of 3




                                    GOVERNMENT OF BERMUDA

Company Name


Star West Investments Limited
Registration Number


51720
Directors
First Name                           Middle Name or Initial                 Surname

Maxwell                              L.H.                                   Quin

Address:

Victoria Place
31 Victoria Street
Hamilton
Bermuda
HM 10



First Name                           Middle Name or Initial                 Surname

Jozef                                C.                                     Hendriks
                             Case 1:20-mc-00199-JGK-OTW Document 17-22 Filed 05/15/20 Page 3 of 3

Address:

34 South Road
Southampton
Bermuda
SN 01



First Name                                    Middle Name or Initial               Surname

Nicholas                                      John                                 Hoskins (alternate)

Address:

Victoria Place
31 Victoria Street
Hamilton
Bermuda
HM 10




  Printer-friendly version   Back to Registrar of Companies Directory
